Citation Nr: 1517662	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for degenerative arthritis of the lumbar and thoracic spine ("back condition"), to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had periods of Active Duty for Training (ACDUTRA) from May 1965 to October 1965 and during July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that a claim of entitlement to service connection for a back condition was previously denied in a March 1998 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim, and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

In his May 2013 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in August 2014, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied entitlement to service connection for back condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's March 1998 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a back condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.

3.  The evidence is in relative equipoise as to whether the Veteran's degenerative arthritis of the lumbar and thoracic spine is causally related to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final as to the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for degenerative arthritis of the lumbar and thoracic spine have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for a back condition as secondary to the service-connected left knee disability is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for a back condition was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, the Veteran initially filed a claim of entitlement to a back condition, as secondary to his service-connected left knee disability, in July 1974.  In a November 1974 rating decision, the RO denied the claim on the basis that the evidence did not show that a back condition was caused by the Veteran's left knee disability.  Thereafter, the RO denied a petition to reopen the claim of entitlement to service connection for a back condition in April 1977.  In August 1996, the Veteran filed a claim of entitlement to service connection for a back condition on a direct basis, which the RO denied in an August 1996 rating decision on the basis that no nexus between a back condition and service was shown by the evidence.  The Veteran subsequently submitted additional evidence in support of his claim.  In a March 1998 rating decision, the RO confirmed the August 1996 denial on the basis that the evidence did not show a nexus to service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The March 1998 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in March 1998 included the Veteran's service treatment records, VA and private treatment records showing treatment for degenerative arthritis of the lumbar and thoracic spine, VA examination reports, and the Veteran's lay statements regarding an injury to his back in service.  Based on this evidence, the RO concluded that the Veteran's back condition was not caused by service and denied the Veteran's claim for service connection.

In February 2009, the Veteran requested that his claim for entitlement to service connection for a back condition be reopened.  Relevant additional evidence received since the RO's March 1998 rating decision includes a March 2010 lay statement in which the Veteran detailed his belief that the service-connected fractured left tibia caused misalignment of his backbone due to a change in his gait in order to compensate for his leg injury.  The additional evidence also includes VA treatment records detailing treatment for a back condition and a VA medical opinion indicating that the Veteran's back condition may be related to an in-service injury.  

This evidence was not previously on file at the time of the RO's March 1998 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service incurrence of the claimed back condition, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence of a nexus between the Veteran's currently diagnosed back condition and his period of ACDUTRA service.  The newly received evidence consists of a medical opinion indicating that the Veteran's back condition may be related to his ACDUTRA service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a back condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when viewed as a whole, the evidence contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's back condition.  Accordingly, the claim of entitlement to service connection for a back condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the claim for service connection for a back condition has been reopened, the Board will now address this issue below on a de novo basis.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that his back condition is due to his service-connected left knee disability.  Specifically, the Veteran asserts that his gait changed after breaking his leg in service, which resulted in a misalignment of his spine and his current back condition.  See March 2010 Notice of Disagreement.  

By way of background, in July 1966, while performing a period of ACDUTRA in Fort Hood, Texas, the Veteran jumped out of a burning vehicle and broke his left leg.  See July 1966 Line of Duty Investigation Report.  He was hospitalized at Darnell Army Hospital at Fort Hood, where he underwent surgery on his left knee.  He remained hospitalized until December 1966.  See July 1967 VA Examination Report.  The Board notes that records from Darnell Army Hospital are apparently unavailable.  

Post-service, a November 1971 examination report shows that the Veteran "walks with a slight limp favoring the left knee."  In July 1972, the Veteran complained of low back discomfort, and he was again noted as walking with a slight left limp.  During an October 1974 orthopedic examination, the Veteran reported worsening pain in his low back and buttocks.  On examination, the Veteran was "very tender over the tip of the right greater trochanter and at lumbosacral."  An X-ray of the lumbar spine was normal.  An October 1976 X-ray showed "slight eburnations of the inter-articular facet at the level of L5-S1 which could be secondary due to the underlying early degenerative osteoarthritic changes of the lumbar spine."  A June 1997 private treatment record shows a diagnosis of post-traumatic chronic upper back pain with bilateral radiculopathies at T4, T5, and T6, with severe spondylotic changes at those levels.  

There are numerous nexus opinions of record.  A January 1975 examiner opined that the Veteran's complaints of hip and back pain "may very well be because of the slight abductor lurch that he is exhibiting.  This lurch maybe his attempt to shift the center of gravity away from the left knee thus creating essentially an antalgic gait."  A March 1977 examiner opined that the "[r]elationship of backache...to a fracture of the upper left tibia is questionable."  In March 1981, a special orthopaedic board of three VA orthopaedists reviewed the record and opined that "there may be a relationship between the left tibial fracture and the subsequent traumatic arthritis of the lumbosacral spine.  This could occur as a result of abnormal motion or stresses placed upon the lumbosacral spine as a result of the patient attempting to reduce the stress present on his left knee."  The board also indicated that "a direct causal relationship between the patient's left tibial plateau fracture and his subsequent lumbosacral spine problems cannot be determined with absolute certainty."  

In May 2009, a VA examiner opined that the Veteran's "progressive debility and pain" to his lower back are more likely than not related to the left knee injury.  In November 2009, a VA examiner diagnosed the Veteran with degenerative changes of the thoracic spine and lumbar spine spondylosis and opined that "in no way [did] the left knee cause any...back spine issues."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a back condition as secondary to a service-connected left knee disability.

As an initial matter, the record shows diagnoses of degenerative changes of the thoracic spine and lumbar spine spondylosis.  See November 2009 VA Examination Report.  Thus, there is evidence of a current disability.  Additionally, the Veteran has a service-connected disability of left tibia fracture residuals.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  In this case, the evidence contains conflicting opinions regarding the Veteran's back condition and its relationship to his service-connected left knee disability.

In this regard, the March 1981 orthopaedic board opined that the Veteran's back condition may be related to the left tibial fracture.  The May 2009 VA examiner opined that the Veteran's back condition is more likely than not related to the left leg injury.  Additionally, numerous physicians have noted the Veteran's left limp and several of the Veteran's treating physicians have indicated that the Veteran's back pain may be caused by compensation due to the left knee disability.  See, e.g., November 1971 Examination Report; July 1972 Orthopedic Examination Report; January 1975 Examination Report; November 1980 Medical Certificate.  However, a May 1977 VA examiner indicated that a relationship between the Veteran's back pain and the left knee disability was "questionable," and the November 2009 VA examiner opined that it was less likely than not that the back condition was caused by the left knee injury.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the May 1977 VA examiner provided no rationale for the negative nexus opinion.  The November 2009 VA examiner provided a rationale for the negative nexus opinion, but seems to have discounted the Veteran's competent and credible reports of symptomatology and did not explain why the documented left limp did not lead to the current back condition.  On the other hand, the March 1981 positive nexus opinion provided a rationale, but the opinion was speculative, and the May 2009 VA examiner provided minimal rationale for the positive nexus opinion.  That said, the Board finds no adequate reason to favor the negative opinions over the positive opinions that are favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's back condition is due to his service-connected left knee disability.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a back condition is warranted, as secondary to the service-connected left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.

Service connection for degenerative arthritis of the lumbar and thoracic spine is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


